t c memo united_states tax_court bosque canyon ranch l p bc ranch inc tax matters commissioner of internal revenue respondent partner petitioner v bc ranch ii l p a k a bosque canyon ranch ii l p bc ranch i inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date val j albright kyle r coleman and jim scott specially recognized for petitioners anita a gill erin r hines alicia a mazurek and alexandra e nicholaides for respondent memorandum findings_of_fact and opinion foley judge the issues for decision relating to and are whether bosque canyon ranch l p bcr i and bc ranch ii l p bcr ii were entitled to charitable_contribution deductions relating to their donations of conservation easements whether bcr i and bcr ii partnerships were required to recognize income relating to sales of partnership property and whether the partnerships are liable for sec_6662 gross_valuation_misstatement penalties findings_of_fact i bcr i bcr i was formed in date as a texas limited_partnership bc ranch inc wholly owned by alan friedman was bcr i’s general and tax_matters_partner and held a interest therein bc ranch i l p owned by mr friedman and bc ranch inc and addison partners l p owned by randolph addison sr and randolph addison jr were bcr i’s limited partners owning and interests respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on date trisept inc wholly owned by mr friedman entered into an agreement with the jack jay powell estate to purchase a big_number acre tract in bosque county texas on date trisept inc assigned its interest in the agreement to bcr i and on date bcr i purchased for approximately dollar_figure the big_number acre tract on date bcr i purchased for approximately dollar_figure an adjacent 15-acre tract immediately following these purchases bcr i owned bosque canyon ranch bc ranch a big_number acre tract between and bcr i made dollar_figure of improvements to bc ranch eg renovation of a house completion of a manmade lake and the installation of fences roads and pools in at mr friedman’s direction bcr i commenced marketing limited_partnership interests lp units and furnished prospective purchasers offering documents prepared by the addison law firm p c these documents included a confidential private_placement memorandum ppm a subscription agreement a memorandum prepared by a certified_public_accountant mark e mitchell detailing tax issues an unsigned draft document entitled bosque canyon ranch declaration of covenants conditions and restrictions declaration of covenants and an unsigned draft agreement of limited_partnership lp agreement the ppm provided that the general_partner had not requested or received a legal opinion relating to the tax consequences of an investment in bcr i in addition it provided that the addison law firm p c had rendered certain services concerning this transaction but had not performed any_tax related_services or rendered any_tax opinions in bcr i commenced marketing lp units at dollar_figure per unit each purchaser would become a limited_partner of bcr i and the partnership would subsequently distribute to that limited_partner a fee simple interest in an undeveloped five-acre parcel of property homesite parcel the distribution of homesite parcels was conditioned on bcr i granting the north american land trust nalt a conservation_easement relating to big_number acres of bc ranch on date pursuant to a deed of conservation_easement deed bcr i granted an easement easement to the nalt a sec_501 organization the deed provided that portions of the area subject_to the easement included habitat of the golden-cheeked warbler an endangered species of bird endemic to and nesting only in texas property subject_to the bcr i advised purchasers that the partnership planned to contribute approximately big_number acres of bc ranch to bcr ii which would subsequently sell its own lp units to purchasers in substantially_similar transactions bcr i would continue to own approximately big_number acres of bc ranch easement could not be used for residential commercial institutional industrial or agricultural purposes in addition bcr i retained various rights relating to the property including rights to raise livestock hunt fish trap cut down trees and construct buildings recreational facilities skeet shooting stations deer hunting stands wildlife viewing towers fences ponds roads trails and wells the homesite parcel owners and the nalt could by mutual agreement modify the boundaries of the homesite parcels provided that any such modification could not in the trust’s reasonable_judgment directly or indirectly result in any material adverse effect on any of the conservation purposes and t he area of each homesite parcel could not be increased at bcr i’s direction the nalt prepared baseline documentation relating to the easement baseline documentation the baseline documentation dated date included maps a recorded copy of the deed photographs taken in existing conditions reports ie including a site survey report dated date and prepared by peter smith a conservation biologist and a signed owner acknowledgement ie pursuant to which randolph addison jr certified that bcr i received and fully reviewed the attached baseline documentation in its entirety and that it is an accurate representation of the physical condition of the conservation area the site survey report described bc ranch and its golden-cheeked warbler habitat mr smith in completed the report using notes christopher wilson nalt’s conservation biologist took during an date bc ranch visit randolph addison jr was responsible for reviewing and executing the documentation between october and date bcr i received signed subscription agreements and payments totaling dollar_figure from lp unit purchasers the lp agreement was executed on date each limited_partner received a homesite parcel and the rights to build a house on the parcel and use bc ranch for various activities eg swimming hiking biking horseback riding and hunting no partner was required to contribute additional capital to the partnership any net cashflow would be distributed only to bc ranch inc bc ranch i l p and addison partners l p bcr i could not without the consent of the limited partners engage in any business unrelated to holding and improving its portion of bc ranch and bcr i did not anticipate conducting any for-profit activity generating any net cashflow or distributing to the limited partners anything other than homesite parcels on an undetermined future date bcr i would convey bc ranch subject_to the conservation_easement to the bosque canyon ranch association bcra a not-for-profit homeowners_association each limited_partner would receive an interest in the bcra and pay an annual fee relating to the maintenance of bc ranch’s common areas the lp units in bc ranch prospective membership in the bcra and the right to use the common areas were appurtenant to and inseparable from each homesite parcel on date the hirsh valuation group hirsh provided bcr i an appraisal report effective date valuing the easement at dollar_figure bcr i in date executed the declaration of covenants during that month bcr i executed special warranty deeds transferring homesite parcels to the limited partners ii bcr ii bcr ii was formed in date as a texas limited_partnership on date bcr i deeded approximately big_number acres of bc ranch to bcr ii on date bcr i assigned its interest in bcr ii to bc ranch i inc bc ranch i l p and addison partners l p bc ranch i inc was bcr ii’s general and tax_matters_partner and held a interest therein bc ranch i l p and addison partners l p were bcr ii’s limited partners owning bcr ii’s cost_basis in its portion of bc ranch as of that date was dollar_figure and interests respectively during and bcr ii incurred ranch improvement expenses of dollar_figure and dollar_figure respectively in bcr ii commenced marketing lp units ranging from dollar_figure to dollar_figure per unit the terms of bcr ii’s offering documents were substantially_similar to the terms of bcr i’s offering documents each purchaser would become a limited_partner of bcr ii and the partnership would subsequently distribute to that limited_partner a homesite parcel the distribution of homesite parcels was conditioned on bcr ii granting the nalt a conservation_easement easement relating to big_number acres of bc ranch on date pursuant to a deed of conservation_easement deed bcr ii granted the easement to the nalt the material terms of the deed were substantially the same as those of the deed ie the deed contained nearly identical provisions relating to golden-cheeked warbler habitat retained rights and boundary modifications at bcr ii’s direction the nalt prepared baseline documentation relating to the easement baseline documentation the baseline documentation dated date included maps a recorded copy of the deed photographs taken in date existing conditions reports eg a copy of the site survey report included in the baseline documentation and a partially executed owner acknowledgement randolph addison jr was responsible for reviewing and executing the documentation throughout bcr ii received signed subscription agreements and payments totaling dollar_figure from purchasers on date hirsh provided bcr ii an appraisal report effective date valuing the easement at dollar_figure bcr ii’s lp agreement dated date was executed on date between date and date bcr ii executed special warranty deeds transferring homesite parcels to the limited partners following these transfers the limited partners of bcr i and bcr ii owned approximately acres and big_number of the remaining big_number acres were subject_to the and easements iii procedural history on its form_1065 u s return of partnership income prepared by mr mitchell bcr i claimed an dollar_figure charitable_contribution_deduction relating to the donation of the easement in addition bcr i reported capital contributions of dollar_figure on date respondent sent bc ranch inc a notice of final_partnership_administrative_adjustment fpaa determining that bcr i was not entitled to a charitable_contribution_deduction and the document was signed by the nalt but was not signed by bcr ii that it was liable for a gross_valuation_misstatement penalty and or an accuracy-related_penalty pursuant to sec_6662 and a respectively in an amended answer filed date respondent contended that the purchasers of bcr i lp units were not bona_fide limited partners and accordingly did not make bona_fide capital contributions to bcr i respondent further contended that the transactions at issue were in substance sales of real_property on its form_1065 prepared by mr mitchell bcr ii claimed a dollar_figure charitable_contribution_deduction relating to the donation of the easement in addition bcr ii reported capital contributions of dollar_figure on date respondent sent bc ranch i inc a notice of final_partnership_administrative_adjustment fpaa determining that bcr ii was not entitled to a charitable_contribution_deduction that the purchasers of bcr ii lp units were not bona_fide limited partners and accordingly did not make bona_fide capital contributions to bcr ii and that bcr ii was liable for a gross_valuation_misstatement penalty and or an accuracy-related_penalty pursuant to sec_6662 and a respectively respondent did not contend that the transactions at issue were sales of real_property bcr i and bcr ii maintained their principal places of business in dallas texas at the times their respective tax matters partners filed petitions with the court the court consolidated petitioners’ cases opinion i bcr i and bcr ii are not entitled to charitable_contribution deductions in general a taxpayer may not claim a deduction relating to a charitable_contribution of property consisting of less than the taxpayer’s entire_interest in the property see sec_170 a taxpayer may however deduct the value of a contribution of a partial interest in property if the contribution constitutes a qualified_conservation_contribution see sec_170 in general a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a sec_501 organization exclusively for conservation purposes see sec_170 b a qualified_real_property_interest includes a restriction granted in perpetuity on the use which may be made of the real_property see sec_170 such a restriction may include an easement relating to real_property see sec_1_170a-14 income_tax regs the and deeds permit modifications to the boundaries between the homesite parcels and property subject_to the easements respondent contends that the deeds violate the perpetuity requirement of sec_170 petitioners contend that the and deeds do not violate this requirement because any modifications to the boundaries of the homesite parcels were subject_to the reasonable_judgment of the nalt the exterior boundaries of the property subject_to the easements could not be modified and the overall amount of property subject_to the easements could not be decreased petitioners’ contentions relate to irrelevant facts as a result of the boundary modifications property protected by the and easements at the time they were granted could subsequently lose this protection thus the restrictions on the use of the property were not granted in perpetuity see sec_170 140_tc_1 holding pursuant to sec_170 that an easement is not a qualified_real_property_interest if the boundaries of the property subject_to the easement may be modified supplemented by tcmemo_2013_154 aff’d 774_f3d_221 4th cir accordingly the easements do not constitute qualified_real_property interests and the partnerships are not entitled to deductions relating to qualified conservation contributions see belk v commissioner t c pincite petitioners also failed to make available to the nalt documentation satisfying sec_1_170a-14 income_tax regs the partnerships reserved rights to conduct various activities ie hunting trapping construction etc having the potential to impair the easements’ conservation interests prior to date ie the easement’s grant_date and date ie the easement’s grant_date petitioners were required to make available to the nalt documentation sufficient to establish the condition of bc ranch on the date of the transfer see id this requirement ensures that the conservation interests are not adversely affected by the exercise of the reserved rights and that the donor will be able to deduct only what the donee organization actually receives see 140_tc_377 sec_1_170a-14 income_tax regs the and baseline documentation was unreliable incomplete and insufficient to establish the condition of the relevant property on the date the respective easements were granted the site survey report included in the date baseline documentation was completed in date months after the date of the transfer the report described bc ranch as of date whereas the deed was executed on date construction on and development of the property occurred during the intervening 20-month period rendering the description untimely and unreliable in addition the date report was inexplicably included in documentation that purported to be a fully reviewed accurate representation of the property as of date the reference to the site survey report in the baseline documentation’s table of contents indicates that the table of contents was not prepared until date at the earliest in addition the site survey report included in the baseline documentation was based on a bc ranch visit thus it failed to provide a timely and accurate description of the property subject_to the easement petitioners also could not explain why the baseline documentation included photographs taken in date in rambling incoherent testimony andrew johnson president of the nalt failed to clarify these glaring inconsistencies he appeared to be unfamiliar with the baseline documentation did not know when it had been prepared or who had prepared various portions and admitted he never felt that we had to stop preparing a baseline at some artificial date and that portions of the documentation eg a map purporting to reflect the habitat of the golden-cheeked warbler were fairly imprecise the owner acknowledgment ie providing that the documentation was fully reviewed and accurately described the condition of the property in the baseline documentation was not executed prior to the date recording of the easement in addition when asked whether he had signed the owner acknowledgement in the baseline documentation prior to date ie the easement’s grant_date randolph addison jr stated i don’t know what day i signed the document in sum the baseline documentation and baseline documentation were insufficient to establish the condition of the property prior to the dates of the transfers we find meritless and reject petitioners’ substantial compliance contention ii the property transfers were disguised sales respondent established that the partnerships in effect sold homesite parcels and appurtenant rights thereto to their limited partners for dollar_figure to dollar_figure the partnerships deeded the homesite parcels to their limited partners within five months of the partnerships’ acceptance of the limited partners’ payments see sec_707 sec_1_707-3 c income_tax regs providing that a disguised sale occurs if a transfer of money or other consideration by one party would not be made but for an initial transfer of property by the other party and that transfers between a partnership and a partner the disguised sale issue was not asserted in the fpaas and is thus a new_matter see rule a respondent however has met his burden we need not determine whether the lp unit purchasers were bona_fide limited partners in the partnerships see sec_1_707-3 income_tax regs if a person purports to transfer property to a partnership in a capacity as a partner the rules of this section apply even if it is subsequently determined that such person is not a partner within a two-year period are presumed to be a sale unless the facts and circumstances clearly establish that the transfers do not constitute a sale the following facts and circumstances establish that the property transfers at issue were disguised sales the timing and amount of the distributions to the limited partners were determinable with reasonable certainty at the time the partnerships accepted the limited partners’ payments the limited partners had legally enforceable rights pursuant to the lp agreements to receive their homesite parcels and the appurtenant rights the transactions effectuated exchanges of the benefits_and_burdens_of_ownership relating to the homesite parcels the distributions to the partners were disproportionately large in relation to the limited partners’ interests in partnership profits and the limited partners received their homesite parcels in fee simple without an obligation to return them to the partnerships see sec_1_707-3 income_tax regs when transfers are not made simultaneously a disguised sale occurs only if the subsequent transfer is not dependent on the entrepreneurial risks of partnership operations see id subpara ii we reject petitioners’ contention sec_1_707-3 income_tax regs applies to disguised sales of property by a partner to a partnership sec_1_707-6 income_tax regs provides that similar rules apply to disguised sales of property by a partnership to a partner accordingly we apply such similar rules in this case that the limited partners’ payments would be at risk pursuant to the terms of the lp agreements if the easements were not granted the provisions in the agreements purporting to condition the distributions of homesite parcels on the donations of the easements to the nalt were inconsequential the easement was granted on date two days prior to the date on which the bcr i lp agreement was executed and the easement was granted in date three months prior to the date the bcr ii lp agreement was executed in addition mr friedman and randolph addison jr both testified that the partnerships would have refunded the amounts paid_by the limited partners if the easements were not granted in sum the distributions to the limited partners were made in exchange for the limited partners’ payments and were not subject_to the entrepreneurial risks of the partnerships’ operations accordingly each exchange constituted a disguised sale of partnership property by bcr i or bcr ii in exchange for each limited partner’s payments see sec_707 sec_1_707-3 income_tax regs the property sold to each limited_partner consisted of a homesite parcel and an appurtenant right to use bc ranch’s common areas ie a one-forty-seventh interest therein the disguised sales effectuated by bcr i and the disguised sales effectuated by bcr ii constituted sales by the partnerships of all of their interests in bc ranch bcr i and bcr ii were required to recognize and include in their gross_income relating to and respectively any gains relating to the disguised sales ie taking into account adjusted_basis in the property sold see sec_61 sec_707 sec_1001 sec_1_707-3 income_tax regs bcr i’s adjusted_basis in the property sold in each disguised sale ie a homesite parcel and the appurtenant rights thereto included one twenty-fourth of bcr i’s cost_basis in bc ranch and one twenty-fourth of the ranch improvement expenses the partnership incurred as of the date of the sale see sec_1016 sec_1_1016-2 income_tax regs similarly bcr ii’s adjusted_basis in the property sold in each disguised sale included one twenty-third of its cost_basis in bc ranch and one twenty-third of the ranch improvement expenses the partnership incurred as of the date of the sale see sec_1016 sec_1_1016-2 income_tax regs the partnerships did not transfer title in the common areas of bc ranch to the limited partners the lp agreements and the declaration of covenants however provided that the partnerships would eventually contribute bc ranch to the bcra and that the limited partners would receive membership interests in the bcra accordingly following the disguised sales the partnerships held title to bc ranch for the benefit of the limited partners the bcr i and bcr ii sales occurred on date and date respectively on those dates the purchasers of the lp units were admitted as limited partners the partnerships incurred contractual obligations to transfer the homesite parcels and the partnerships had the unrestricted right to accept and use the limited partners’ payments as consideration for the homesite parcels and appurtenant rights see 135_tc_26 holding that factors for determining when a sale occurs include how the parties treat the transaction and whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments aff’d 691_f3d_1315 11th cir sec_1_707-3 income_tax regs providing that a disguised sale takes place on the date that the partnership is considered the owner of the property iii bcr i and bcr ii are liable for gross_valuation_misstatement penalties pursuant to sec_6662 a taxpayer may be liable for a penalty on the portion of an underpayment_of_tax ie required to be shown on a return that certain homesite parcels were deeded to limited partners of bcr ii before date on the dates those deeds were executed bcr ii obtained the unrestricted right to the relevant payments and accordingly the sales of those homesite parcels occurred on those dates see 135_tc_26 aff’d 691_f3d_1315 11th cir sec_1_707-3 income_tax regs is attributable to a gross_valuation_misstatement for returns filed on or before date a gross_valuation_misstatement is a misstatement of the value of property by or more of the property’s value see sec_6662 for returns filed after date the penalty applies to misstatements of the value of property by see pension_protection_act of pub_l_no sec a b stat pincite when the actual value of the property is zero and the value claimed is greater than zero the gross_valuation_misstatement penalty applies see sec_1_6662-5 income_tax regs bcr i on its form_1065 claimed a charitable_contribution_deduction valuing the easement at dollar_figure zero was the correct value relating to the easement because bcr i was not entitled to a deduction see woods v united_states u s ___ ___ 134_sct_557 holding that the gross_valuation_misstatement penalty applies to misstatements relating to legal as well as factual errors accordingly bcr i is liable for a gross valuation the court_of_appeals for the fifth circuit to which an appeal of this case would lie has held that a valuation_misstatement_penalty does not apply when a deduction is disallowed for a reason unrelated to valuation ie it is disallowed because it is not legally permitted see 902_f2d_380 5th cir rev’g tcmemo_1988_408 862_f2d_540 5th cir aff’g 89_tc_912 woods rejects the distinction between legal and factual valuation misstatements see woods v united_states u s ___ ___ 134_sct_557 misstatement penalty unless it demonstrates that it acted reasonably and in good_faith see sec_6664 sec_1_6662-5 income_tax regs bcr i is entitled to raise a reasonable_cause defense relating to the gross_valuation_misstatement penalty because the hirsh report was a qualified_appraisal by a qualified_appraiser and bcr i’s reliance on hirsh and mr mitchell constituted a good-faith investigation of the easement’s value see sec_6664 142_tc_279 notwithstanding its actions relating to the qualified_appraisal of the easement bcr i did not act reasonably or in good_faith with respect to the documentation requirements of sec_1_170a-14 income_tax regs the baseline documentation was insufficient unreliable and incomplete and bcr i’s submission of this documentation to the nalt did not constitute a reasonable attempt to comply with sec_170 and the related regulations randolph addison jr failed to effectively supervise or review the nalt’s slipshod preparation of the baseline documentation and bcr i thereby failed to satisfy its responsibility relating to the preparation of the documentation any reliance on the nalt by bcr i was accordingly unreasonable moreover bcr i failed to make any plausible contentions sufficient to establish reasonable_cause accordingly bcr i is liable for a sec_6662 gross_valuation_misstatement penalty relating to the underpayment_of_tax attributable to claiming a charitable_contribution_deduction bcr ii on its form_1065 claimed a charitable_contribution_deduction valuing the easement at dollar_figure zero was the correct value relating to the easement because bcr ii was not entitled to a deduction see woods u s at ___ s ct pincite effective for returns filed after date taxpayers may not claim a reasonable_cause defense for gross_valuation_misstatements relating to charitable_contribution deductions see sec_6664 accordingly bcr ii is liable for a sec_6662 gross_valuation_misstatement penalty relating to the underpayment_of_tax attributable to claiming a charitable_contribution_deduction contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule
